Decree affirmed. This is an appeal by the insurer from a final decree of the Superior Court awarding compensation to the claimant in accordance with a decision of the reviewing board which adopted the findings and decision of the single member. The single member concluded that the claimant is permanently and totally disabled within the meaning of G-. L. c. 152, § 34A, “by reason of a substantial loss of function and faulty circulation in his right foot and leg due to the injuries he sustained . . . which prevent his performance of any work of a substantial nature.” We cannot say that this conclusion was unwarranted by the evidence. “ [R] egard must be had to the age, experience, training and capabilities of the employee.” Frennier’s Case, 318 Mass. 635, 639. Costs of appeal are to be determined by the single justice.